607 So. 2d 513 (1992)
T. McD., a Child, Appellant,
v.
STATE of Florida, Appellee.
No. 91-02570.
District Court of Appeal of Florida, Second District.
November 13, 1992.
James Marion Moorman, Public Defender, and John S. Lynch, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Charles Corces, Jr., Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
The appellant correctly contends that her constitutional rights were violated when the trial judge adjudicated the appellant guilty without first permitting her defense counsel to present a closing argument. M.E.F. v. State, 595 So. 2d 86 (Fla. 2d DCA 1992). In this case, not only did the trial judge not permit closing argument, he *514 the trial during the course of the state's cross examination of the appellant, a clear violation of the appellant's trial rights guaranteed by the Sixth Amendment.
Accordingly, we reverse and remand for a new adjudicatory hearing.
LEHAN, C.J., and RYDER and DANAHY, JJ., concur.